(Por la Corte, a propuesta del Juez Asociado Sr. Hutchison.)
Pon cuaNto, los únicos errores señalados son:
“1. La Gorte de Distrito de San Juan cometió manifiesto error de derecho al denegar los intereses reclamados, por el fundamento de que cuando se recurre a los tribunales para la devolución de contribuciones pagadas bajo protesta, la concesión de intereses en la sentencia no es imperativa y queda a la discreción del tribunal sentenciador.
“2. La Corte de Distrito de San Juan cometió manifiesto error de hecho al no concederle a la demandante apelante los intereses reclamados sobre las sumas pagadas bajo protesta.”
Por cuaNto, la cuestión planteada en el primero de dichos seña-lamientos ha sido resuelta ya en sentido contrario a la teoría de la apelante, sin que exista motivo suficiente para revocar la jurispru-dencia ya establecida. (Véanse: Loiza Sugar Co. v. Domenech, Te-*923sorero, 44 D.P.R. 550; Behn v. Domenech, Tesorero, 49 D.P.R. 808; P. R. Fertilizer Co. v. Domenech, Tesorero, 50 D.P.R. 405.)
Por Cuanto, la coi’te ele distrito resolviendo la cuestión plan-teada en el segundo de dichos señalamientos dijo:
“ ... El pleito se inició mediante demanda radicada en febrero 18, 1926, y no es hasta 9 de marzo de 1934, o sea, ocho años después en que se presenta la demanda enmendada, con hechos distintos de la demanda original, que aceptó en gran parte el demandado, en 3 de abril de 1934, y no hubo necesidad de practicar evidencia porque la demandante aceptó como correctas las diferencias de cantidades pagadas por concepto de contribuciones sobre beneficios excesivos, lo que redujo el montante total de la reclamación de $46,830.35 a $34,945.57, o sea en una suma de $11,884.68. No hubo temeridad en el demandado al defen-derse, siendo mayor la reclamación que la suma concedida, y si el pleito duró 8 años, culpa es de la demandante que no presentó hasta marzo 9, 1934 la de-manda enmendada que sirve de base a la sentencia. Es cierto que el total pa-gado al gobierno por la demandante, por concepto de contribuciones sobre bene-ficios excesivos fue de $141,966.74, de los cuales puede sólo recobrar $34,945.57, y que la diferencia, de más de $100,000.00, se pagó bajo leyes anticonstitucio-nales, tal pago fué voluntario, sin protesta alguna, y no puede servir de funda-mento al considerar si debe o no concederse intereses' sobre las cantidades cuya devolución se ordena y las costas de la acción. Bajo las circunstancias del caso parece que hacemos buen uso de la discreción no concediendo intereses ni costas. ’ ’
Por Cuanto, uo encontramos ni abuso ele discreción ni manifiesto error de hecho en la resolución de la corte al no conceder los inte-reses reclamados.
PoR tanto, se confirma la sentencia dictada .por la Corte de Dis-trito de San Juan en octubre 20, 1934.
Los Jueces Asociados señores Córdova Dávila y Travieso no intervinieron.